2018 IL App (3d) 160581

                              Opinion filed December 13, 2018
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2018

     THE PEOPLE OF THE STATE                          )       Appeal from the Circuit Court
     OF ILLINOIS,                                     )       of the 12th Judicial Circuit,
                                                      )       Will County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )       Appeal No. 3-16-0581
            v. 	                                      )       Circuit No. 12-CF-1721

                                                      )

     STEVEN J. PARTIDA,                               )       Honorable

                                                      )       Daniel J. Rozak,
            Defendant-Appellant.                      )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court.
           Presiding Justice Carter concurred in the judgment and opinion.
           Justice Holdridge specially concurred, with opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Defendant filed a pro se	 motion for leave to file a second successive postconviction

     petition. After a short discussion with the prosecutor on the record, the Will County circuit court

     denied the motion. Defendant appeals. The trial court’s ruling is vacated and remanded for the

     trial court to conduct an independent determination without considering the State’s written

     objection.
¶2                                           I. BACKGROUND

¶3          On October 23, 2013, Steven J. Partida (defendant) entered a fully negotiated guilty plea

     to one count of home invasion pursuant to section 12-11(a)(3) of the Criminal Code of 1961. 720

     ILCS 5/12-11(a)(3) (West 2010). The trial court sentenced defendant to serve 23 years in the

     Illinois Department of Corrections. Defendant’s sentence included a 15-year firearm

     enhancement.

¶4          In People v. Partida, No. 3-14-0925 (2015) (unpublished summary order under Illinois

     Supreme Court Rule 23(c)), this court affirmed the trial court’s summary dismissal of

     defendant’s first postconviction petition. On July 18, 2016, defendant filed a pro se motion for

     leave to file a second successive postconviction petition. On July 26, 2016, the State filed a

     written objection to defendant’s motion. On August 15, 2016, defendant filed a written response

     to the State’s objection. During a hearing on August 26, 2016, the following exchange took place

     between the court and the State:

                    “MS. GRIFFIN: I apologize. I didn’t have it diaried. He filed a second motion for

            leave to file a successive post conviction petition asserting that he was unable to plead

            guilty in this case because of a mental illness. I did file an objection to that and he had

            filed a motion in response to my motion—to my objection to his second motion for leave

            to file a successive post conviction petition.

                    THE COURT: And his motion is denied.

                    MS. GRIFFIN: I will prepare an order.”

¶5          Defendant was not present at the hearing. Defendant filed a timely notice of appeal.




                                                      2

¶6                                              II. ANALYSIS

¶7          On appeal, defendant argues the trial court erred when it allowed the State to participate

     in the court’s decision to deny the motion. The State acknowledges it was error for the trial court

     to permit the State to have any input in the decision-making process on defendant’s motion for

     leave to file his second successive postconviction petition. However, the State submits that this

     court should, in the interest of judicial economy, conduct a de novo review of whether

     defendant’s motion for leave to file a second successive postconviction petition properly alleged

     cause and prejudice. If not, the State contends this court should deny the request for leave

     ourselves, rather than remand the case for the trial court to do so.

¶8          Generally, the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2016))

     permits a defendant to file just one postconviction petition. A defendant may not file a successive

     postconviction petition absent leave of the trial court. Id. § 122-1(f). “Leave of court may be

     granted only if a petitioner demonstrates cause for his or her failure to bring the claim in his or

     her initial post-conviction proceedings and prejudice results from that failure.” Id. The trial court

     must conduct an independent inquiry, without input from the State, into whether defendant

     should be granted leave to file a successive postconviction petition. People v. Munson, 2018 IL

     App (3d) 150544, ¶ 8; see People v. Bailey, 2017 IL 121450, ¶¶ 48-49.

¶9          As a preliminary matter, both parties agree that the trial court erred by allowing the State

     to have input during the “leave” stage of the postconviction proceedings. See Bailey, 2017 IL
121450, ¶¶ 48-49. Thus, the question at hand becomes whether it is proper for this court to

     determine anew the merits of defendant’s motion for leave to file a second successive

     postconviction petition in the interest of judicial economy. Based on recent precedent from this




                                                       3

       court, the answer to this question is no. See People v. Baller, 2018 IL App (3d) 160165, ¶¶ 10,

       16; Munson, 2018 IL App (3d) 150544, ¶ 10.

¶ 10             The State argues this court should adopt the dissent’s position in Baller and make our

       own de novo determination of whether defendant’s motion for leave to file a second successive

       postconviction petition established cause and prejudice. We note that the Baller dissent

       advocates for this approach based on a perceived need for judicial economy, without citing to

       any statutory authority or existing precedent permitting our court of intermediate review to do so.

       The dissent in Baller falls back on the general notion that a reviewing court may affirm any

       judgment supported by the record as long as the judgment is correct. Baller, 2018 IL App (3d)
160165, ¶¶ 26, 28 (Schmidt, J., dissenting).

¶ 11             The rule set forth by our supreme court in Bailey is simple: the trial court must grant or

       deny defendant’s motion for leave to file a successive postconviction petition according to the

       Post-Conviction Hearing Act without input from the State. See Bailey, 2017 IL 121450. This rule

       is not particularly difficult to follow, and requiring trial courts to comply with the statutory

       blueprint for postconviction proceedings is in the best interest of promoting judicial economy.

¶ 12             We note that defendant has not requested a remand of this matter to a judge other than the

       judge that denied defendant’s motion for leave, as did the defendant in Baller. Consequently, we

       remand the case to the trial court to conduct an independent determination of the merits of

       defendant’s motion for leave to file a second successive postconviction petition by deciding

       whether defendant satisfied the requirements of cause and prejudice. Once this independent

       determination occurs in the trial court, if necessary, the procedural foundation exists for further

       review.




                                                         4

¶ 13                                          III. CONCLUSION

¶ 14          The judgment of the circuit court of Will County is vacated.

¶ 15          Vacated and remanded with instructions.

¶ 16          JUSTICE HOLDRIDGE, specially concurring:

¶ 17          I write separately to expand upon my special concurrence in Baller, 2018 IL App (3d)
160165, ¶¶ 20-23 (Holdridge, J., specially concurring). In Baller, I noted that remand was

       appropriate to prevent any concerns that this court’s judgment was in any way influenced by the

       State’s argument presented on appeal. Following along those same lines, this case should be

       assigned to a different trial court judge on remand to fully ensure that the judge does not consider

       the State’s previous objection of record and conducts a genuinely independent examination of

       the defendant’s motion.




                                                        5